


Exhibit 10.14

AMENDMENT TO THE
PANAMSAT CORPORATION
1999 NON-EMPLOYEE DIRECTORS COMPENSATION DEFERRAL PLAN

WHEREAS, PanAmSat Corporation (the “Company”) has adopted the PanAmSat 1999
Non-Employee Directors Compensation Deferral Plan, as may be amended from time
to time (the “Plan”);

WHEREAS, the Company has entered into the Transaction Agreement dated as of
April 20, 2004 among Constellation, LLC, PanAmSat Corporation, The DIRECTV
Group, Inc., and PAS Merger Sub, Inc.;

WHEREAS, Section 7(a) of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan from time to time; and

WHEREAS, the Board desires to amend, and has approved the amendment of, the
Plan;

NOW THEREFORE, the Plan is amended, effective July 28, 2004, as follows:

1.             A new sentence is hereby added to Section 5(f) of the Plan at the
end thereof to read as follows:

“Notwithstanding any provision in this Plan to the contrary, payment of a
Non-Employee Director’s Deferred Benefit shall commence as soon as practicable
following the Merger Closing Date, as such term is defined in the Transaction
Agreement dated as of April 20, 2004 among Constellation, LLC, PanAmSat
Corporation, The DIRECTV Group, Inc., and PAS Merger Sub, Inc. (the “Transaction
Agreement”).”

2.             A new Section 7(c) is hereby added to the Plan to read as
follows:

“(c)         Termination of Plan. The Plan shall terminate in all respects and
no Non-Employee Directors will be eligible to participate in the Plan effective
as of the Stock Purchase Closing Date, as such term is defined in Transaction
Agreement.”

 

IN WITNESS WHEREOF, this Amendment to the Plan has been executed the 17th day of
August, 2004.

 

 

PANAMSAT CORPORATION

 

 

 

 

 

 

 

By:

JAMES W. CUMINALE

 

 

 

--------------------------------------------------------------------------------

